Citation Nr: 0202293	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from May 1963 to November 
1966.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In May 2001, on behalf of the veteran, his Congressman 
submitted a motion requesting that this matter be advanced on 
the Board's docket because of the veteran's health.  This 
motion was granted and the case advanced on the Board's 
docket.  

The Board issued a decision that denied the veteran's claim 
in May 2001.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order vacating the Board's decision in 
November 2001.  The Court subsequently issued a second order 
that published the judgment and mandate in December 2001.  
This order was issued pursuant to a request from the veteran 
due to his terminal illness.

The veteran's attorney submitted additional evidence and 
argument in the case that was received at the Board in 
December 2001.  He also submitted a motion requesting that 
the veteran's case again be advanced on the docket.  However, 
the attorney submitted a withdrawal of the motion, also in 
December 2001, and waived the 90-day period allowed to 
provide additional evidence and/or argument.  The attorney 
also waived consideration of the new evidence by the agency 
of original jurisdiction.  Accordingly, the new evidence will 
be considered by the Board in its appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was exposed to various chemicals, to include 
petroleum-based chemicals, during his years of service.  

3.  The veteran has been diagnosed to have non-Hodgkin's 
lymphoma that has been linked by competent medical evidence 
to in-service exposure to chemicals.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to presumptive 
service connection for non-Hodgkin's lymphoma, to include as 
due to exposure to herbicides while serving in Vietnam 
pursuant to 38 C.F.R. § 3.313 (2001).  See also 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  Specifically, the veteran contends that he 
was exposed to herbicides while serving on the USS Prairie, a 
deep-water vessel, which was ordered to assist with efforts 
in the South China Sea during the veteran's period of 
service.  The veteran also alleges that his exposure to 
various chemicals and petroleum products during his tour of 
duty on his ship are responsible for his non-Hodgkin's 
lymphoma. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in the active military.  See 38 U.S.C.A. § 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Service 
connection is also permitted for a malignant tumor if it is 
manifested within one year of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed due to an association with 
herbicide agents include non-Hodgkin's lymphoma.  See 
38 C.F.R. § 3.309(e).  For service connection to be granted 
for one of these diseases, it must manifest to a degree of 10 
percent within one year after the last date of exposure to an 
herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who has one of these diseases, 
and who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era will 
be presumed to have been exposed during such service to Agent 
Orange unless there is affirmative evidence to the contrary.  
See 38 C.F.R. § 3.307(a)(6)(iii); see also Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 
Section 201(c).

In this case, the veteran is seeking service connection for 
non-Hodgkin's lymphoma under the provisions set forth above.  
The veteran's service medical records are negative for any 
indication of a diagnosis of or treatment for non-Hodgkin's 
lymphoma in service.

The veteran's DD 214 reflects that he received training as a 
boiler technician in service and was discharged from his 
assignment aboard the USS Prairie in November 1966.  The DD 
214 indicated that the veteran was a boiler technician, 
second class, at the time of his separation and that he had 
accumulated three years foreign/sea service.  The service 
medical records are consistent with the veteran having served 
approximately three years on his ship.

The record clearly establishes that the veteran has been 
diagnosed with non-Hodgkin's lymphoma but many years after 
service.  The first medical evidence of a diagnosis is a 
post-service treatment record from the Central Illinois 
Hematology Oncology Center dated in October 1997 that showed 
that the veteran was seen for evaluation of an intermediate 
grade non-Hodgkin's lymphoma.  An October 1999 Flow Cytometry 
Report from St. John's Hospital noted lymph node involvement 
by a B-cell non-Hodgkin's lymphoma.

A February 2000 statement from Leonard Giannone, M.D. 
indicates that the veteran was initially diagnosed with a 
non-Hodgkin's lymphoma in October 1997.  The veteran was 
treated with CHOP chemotherapy from October 1997 to March 
1998.  The veteran suffered a relapse in October 1999 and Dr. 
Giannone opined that the veteran had an "incurable 
malignancy [that] may be related to previous Agent Orange 
exposure."  Specifically, Dr. Giannone noted that the 
veteran was stationed on a ship in the South China Sea during 
his tour of duty in Vietnam.  Dr. Giannone indicated that he 
believed the veteran's non-Hodgkin's lymphoma may be related 
to Agent Orange exposure.  

In May 2001, the veteran submitted a letter from Dr. Giannone 
attesting to the severity of his medical condition in order 
to support a motion to advance the case on the docket.

In December 2001, the veteran submitted a letter from Dr. 
Giannone offering another theory of the etiology of the 
veteran's non-Hodgkin's lymphoma.  The letter was dated in 
September 2001.  Dr. Giannone said that it was likely that 
the veteran's non-Hodgkin's lymphoma was related to exposure 
to chemicals while performing his duties aboard ship.  He 
referred to the veteran's duties requiring cleaning of 
exterior fireside tubes on the boilers on the ship as well as 
exposure to oil fumes and grease products.  Dr. Giannone said 
that exposure to grease and oils had been shown to increase 
the risk for development of non-Hodgkin's lymphoma.  He also 
added that herbicides had also been associated with non-
Hodgkin's lymphoma and that the veteran may have been exposed 
to Agent Orange during his time in service.

The veteran submitted a statement in December 2001 wherein he 
said that he performed duties as a boiler technician on his 
ship.  He did fireside and waterside cleaning of the boilers.  
He said that he was exposed to thick dust from this work.  He 
also related that he had to inspect fuel oil and ballast 
tanks on the ship and that the fumes from the tanks made him 
dizzy and nauseous.

In response to the veteran's new theory of etiology, the 
Board solicited a Veterans Health Administration (VHA) 
medical opinion on the issue in January 2002.  An opinion was 
received in February 2002 from a VA physician that was the 
head of a hematology-oncology section at a VA medical 
facility.  The VA physician noted that the veteran served on 
the Prairie as a boiler technician and that his duties 
exposed him to soot oil and fumes.  She noted that several 
epidemiologic studies over the past decade had shown an 
association between occupational exposure to chemicals and 
the development of non-Hodgkin's lymphoma.  The VA physician 
said that it was impossible to state with certainty that an 
association existed between military duties and development 
of lymphoma in an individual case.  This was because data was 
expressed as relationships between exposures and incidence of 
disease or "odds ratio."  She felt that the veteran's case 
represented a higher odds ratio for him to develop lymphoma.  

The veteran has introduced evidence from his private 
physician who has opined that the veteran's non-Hodgkin's 
lymphoma is likely due to exposure to certain chemicals 
aboard ship while in service.  The VHA opinion supports the 
conclusion that such an association is plausible and that 
epidemiologic studies show that the veteran is at a higher 
risk for development of non-Hodgkin's lymphoma because of his 
service exposure to various chemicals aboard his ship.  
Further, both physicians are hematology-oncology specialists 
and the Board places significant weight to their respective 
opinions, especially the VA physician's analysis of the 
medical literature and application to the veteran's specific 
case. 

In analyzing the evidence of record, the Board finds that the 
evidence of this case is, at least, in relative equipoise as 
to the etiology of the veteran's non-Hodgkin's lymphoma.  
Thus, by application of the benefit-of-the-doubt doctrine, 
the Board finds that service connection for non-Hodgkin's 
lymphoma is warranted on a direct basis.  See 38 U.S.C.A. 
§ 5107(b).

Because the claim is being granted upon the basis of direct 
service connection, no further discussion of presumptive 
service connection is necessary.  Cf. Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994). 


ORDER

Service connection for non-Hodgkin's lymphoma is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

